ALAN ROSINSKY and KARINE ROSINSKY VIEMAN, Appellants,
v.
MATHIEU ROSINSKY, CLAUDE ROSINSKY and SCOTT D. DRUKER, as appointed Personal Representative of the Estate of Harold Rosinsky, Appellees.
No. 4D10-208.
District Court of Appeal of Florida, Fourth District.
March 9, 2011.
James A. Herb and Jay L. Kauffman of Herb & Kauffman, P.A., Boca Raton, for appellants.
James G. Pressly, Jr., of Pressly & Pressly, P.A., West Palm Beach, for appellee Mathieu Rosinsky.
PER CURIAM.
Affirmed.
GROSS, C.J., STEVENSON and GERBER, JJ., concur.
Not final until disposition of timely filed motion for rehearing.